DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on May 4, 2022 has been acknowledged.  Claims 13, 16 and 19 have been canceled.  Claims 21-23 have been added.  Therefore, claims 1-12, 14-15, 17-18, and 20-23 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartstock-Martin (US 9,498,045), hereinafter H-M.
Regarding claim 1, H-M teaches a device for preparing a cosmetic composition, the device comprising: - a structure defining a housing (7) receiving removably (as shown in Fig 2 capsule is removable by removing piston head 8 from housing, which may not be easy but not impossible) at least one capsule (18, Fig 2-3), the or at least one of the capsules containing at least one constituent of the cosmetic composition (Col  1, Ln 12), - an outlet nozzle opening (5) at one end of the housing, suitable for being fluidically connected (via 10) to an opening (space taken by 4 and 10) of a receptacle (17 & 2) or to a preform intended to form the receptacle, and - a piston (8 & 12) movable in translation (via 11 & 13) in relation to the structure in the housing, the piston comprising at least one piston head (8) arranged in the housing, the piston being suitable for perforating the or each capsule on either side (via 9, as shown in Fig 2/3, the capsule is perforated on one side), and conveying contents of each capsule to the outlet nozzle (Col 8, Ln 59-67 to Col 9, Ln 1-2), characterized in that the head or at least one of the heads of the piston is suitable for forming a cap (Col 8, Ln 11-17; therefore the piston head is capable of forming a cap) of the receptacle connected to the outlet nozzle.
H-M further teaches in claim 5 wherein the cap is suitable for receiving a member (4) for dispensing the cosmetic composition contained in the receptacle; and in claim 7 the steps: - providing a device according to claim 1 (see claim 1 above), and at least one capsule (18) containing at least one constituent of the cosmetic composition (Col 1, Ln 12) arranged in the housing (7); - positioning of a receptacle (17 & 2) or a preform, connected to the outlet nozzle (5); - movement of the or each head (8) of the piston in the housing toward the end, perforation of each capsule (via 9) on either side of the capsule (as shown in Fig 2/3, the capsule is perforated on one side) and conveyance of the contents of each capsule toward the end; - extrusion of the contents of each capsule into the receptacle or against the preform, through the outlet nozzle, and obtaining the cosmetic composition (Col 8, Ln 59-67 to Col 9, Ln 1-2), the receptacle defining an opening at the nozzle (as shown in Fig 1); and - movement of at least one of the piston heads through the opening of the receptacle, so as to form a cap for the receptacle (Col 8, Ln 11-17).
Regarding claim 22, H-M teaches a device for preparing a cosmetic composition, the device comprising: - a structure defining a housing (7) receiving removably (as shown in Fig 2 capsule is removable by removing piston head 8 from housing, which may not be easy but not impossible) at least one capsule (18, Fig 2-3), the or at least one of the capsules containing at least one constituent of the cosmetic composition (Col 1, Ln 12), - an outlet nozzle opening (5) at one end of the housing, suitable for being fluidically connected (via 10) to an opening (space taken by 4 & 10) of a receptacle (17 & 2) or to a preform intended to form the receptacle, and - a piston (8 & 12) movable in translation (via 11 & 13) in relation to the structure in the housing, the piston comprising at least one piston head (8) arranged in the housing, the piston being suitable for perforating the or each capsule on either side (via 9, as shown in Fig 2/3, the capsule is perforated on one side), and conveying contents of each capsule to the outlet nozzle (Col 8, Ln 59-67 to Col 9, Ln 1-2), characterized in that the head or at least one of the heads of the piston is suitable for forming a cap (Col 8, Ln 11-17; therefore the piston head is capable of forming a cap) of the receptacle connected to the outlet nozzle, and wherein the receptacle defines a closed volume comprising a single opening (as shown in Fig 12), which opening is adapted to be closed by the cap (Col 8, Ln 11-17).  
5 83296575.1Application No. 17/054,851Docket No.: 085151-673989 - a structure defining a housing (7) receiving removably (as shown in Fig 2 capsule is removable by removing piston head 8 from housing, which may not be easy but not impossible) at least one capsule (18, Fig 2-3), the or at least one of the capsules containing at least one constituent of the cosmetic composition (Col 1, Ln 12), - an outlet nozzle opening (5) at one end of the housing, suitable for being fluidically connected (via 10) to an opening (space taken by 4 & 10) of a receptacle (17 & 2) or to a preform intended to form the receptacle, and - a piston (8 & 12) movable in translation (via 11 & 13) in relation to the structure in the housing, the piston comprising at least one piston head (8) arranged in the housing, the piston being suitable for perforating the or each capsule on either side (via 9, as shown in Fig 2/3, the capsule is perforated on one side), and conveying contents of each capsule to the outlet nozzle (Col 8, Ln 59-67 to Col 9, Ln 1-2), characterized in that the head or at least one of the heads of the piston is suitable for forming a cap (Col 8, Ln 11-17; therefore the piston head is capable of forming a cap) of the receptacle connected to the outlet nozzle, and wherein the receptacle defines a closed volume comprising a single opening (as shown in Fig 12), which opening is adapted to be closed by the cap (Col 8, Ln 11-17).  Regarding claim 23, H-M teaches a device for preparing a cosmetic composition, the device comprising: - a structure defining a housing (7) receiving removably (as shown in Fig 2 capsule is removable by removing piston head 8 from housing, which may not be easy but not impossible) at least one capsule (18, Fig 2-3), the or at least one of the capsules containing at least one constituent of the cosmetic composition (Col 1, Ln 12), - an outlet nozzle opening (5) at one end of the housing, suitable for being fluidically connected (via 10) to an opening (space taken by 4 & 10) of a receptacle (17 & 2) or to a preform intended to form the receptacle, and - a piston (8 & 12) movable in translation (via 11 & 13) in relation to the structure in the housing, the piston comprising at least one piston head (8) arranged in the housing, the piston being suitable for perforating the or each capsule on either side (via 9, as shown in Fig 2/3, the capsule is perforated on one side), and conveying contents of each capsule to the outlet nozzle (Col 8, Ln 59-67 to Col 9, Ln 1-2), characterized in that the head or at least one of the heads of the piston is suitable for forming a cap (Col 8, Ln 11-17; therefore the piston head is capable of forming a cap) of the receptacle connected to the outlet nozzle, and wherein the receptacle is reversibly detachable from the outlet nozzle (as shown in Fig 12, the outlet nozzle is removable from the receptacle and thus interpreted reversibly detached from the outlet nozzle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over H-M.
Regarding claim 21, H-M teaches a device for preparing a cosmetic composition, the device comprising: - a structure defining a housing (7) receiving removably (as shown in Fig 2 capsule is removable by removing piston head 8 from housing, which may not be easy but not impossible) at least one capsule (18, Fig 2-3), the or at least one of the capsules containing at least one constituent of the cosmetic composition (Col 1, Ln 12), - an outlet nozzle opening (5) at one end of the housing, suitable for being fluidically connected (via 10) to an opening (space taken by 4 & 10) of a receptacle (17 & 2) or to a preform intended to form the receptacle, and - a piston (8 & 12) movable in translation (via 11 & 13) in relation to the structure in the housing, the piston comprising at least one piston head (8) arranged in the housing, the piston being suitable for perforating the or each capsule on either side (via 9, as shown in Fig 2/3, the capsule is perforated on one side), and conveying contents of each capsule to the outlet nozzle (Col 8, Ln 59-67 to Col 9, Ln 1-2), characterized in that the head or at least one of the heads of the piston is suitable for forming a cap (Col 8, Ln 11-17; therefore the piston head is capable of forming a cap) of the receptacle connected to the outlet nozzle.
H-M teaches substantially all features of the claimed invention except for wherein each capsule comprises a substantially cylindrical side wall, defining a substantially inner conduit and two seals closing the inner conduit at two opposite ends.  Instead, H-M teaches an oval shaped capsule. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a cylindrical shaped capsule defining an inner conduit and two seals closing the inner conduit at two opposite ends.  Applicant has not disclosed that the cylindrical shaped capsule provides an advantage over other shapes, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected H-M’s oval shaped capsule and the applicant’s cylindrical capsule to perform equally well since capsules of all shapes are designed to be perforated and the contents inside the capsule consumed during use.  
Accordingly, it would have been prima facie obvious to modify H-M to obtain the invention as specified in claim 21 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of H-M.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Response to Arguments
Applicant's arguments filed on May 4, 2022 have been fully considered but they are not persuasive.  Applicant asserts that Leiner does not teach the amended limitations as recited in the amended claims.  See remarks section.  Nevertheless, applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection as discussed supra.

Allowable Subject Matter
Claims 2-4, 6, 8-12, 14-15, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754